  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, EASTERN DIVISION


STEPHEN HOWARD,                 )
                                )
     Petitioner,                )
                                )       CIVIL ACTION NO.
     v.                         )         3:20cv79-MHT
                                )             (WO)
UNITED STATES OF AMERICA,       )
                                )
     Respondent.                )

                           JUDGMENT

    In accordance with the memorandum opinion entered

today, it is the ORDER, JUDGMENT, and DECREE of the

court:

    (1) The       United      States    Magistrate       Judge's

recommendation (doc. no. 3) is adopted.

    (2) The 28 U.S.C. § 2255 motion (doc. no. 2) is

dismissed because the required permission has not been

obtained from the Eleventh Circuit Court of Appeals.

    It is further ORDERED that costs are taxed against

petitioner, for which execution may issue.

    The clerk of the court is DIRECTED to enter this

document   on   the   civil   docket   as   a   final   judgment
pursuant   to   Rule   58   of    the   Federal   Rules   of   Civil

Procedure.

    This case is closed.

    DONE, this the 13th day of March, 2020.

                                    /s/ Myron H. Thompson
                                 UNITED STATES DISTRICT JUDGE
